Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/490,224 PEDESTAL, COMPLETE MACHINE DEVICE AND METHOD FOR ASSEMBLING THE SAME filed on 8/30/2019.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 2/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5-8, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3, line 5, recites “the second snap-fit member” which lacks antecedent basis. 
Claims 18 and 19 are indefinite for being a method depending from apparatus claims.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 11, 12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2012/0024804 to Moscovitch.
	With regards to claim 1, Moscovitch discloses a device (10) having a pedestal bracket (18) having a bracket (24, 26) and a connecting portion (20) connected to each other, and the connecting portion having a first mating member (43); and a connecting member (38), comprising a second mating member (14), wherein the first mating member is detachably fixed to the second mating member, and a first surface of the connecting portion is in contact with a second surface of the connecting member, and the first surface and the second surface both have a first curvature  (See figure 2C).
	With regards to claim 2, Moscovitch teaches wherein the first curvature is not zero and the first surface and the second surface are curved surfaces.
	As best understood, with regards to claim 3, Moscovitch teaches wherein the first mating member (43) comprises protrusion portions (44, 46) formed on two side surfaces of the connecting portion, and the protrusion portions face an outer side of the first mating member, and the side surfaces are adjacent to the first surface; and the second snap-fit member comprises sliding slots formed on opposite two sides of the second surface of the connecting member, and the sliding slots faces an inner side of the connecting member and matches with the protrusion portion.
	With regards to claim 5, Moscovitch teaches that on each of side surfaces, the protrusion portion is a protrusion extending continuously along the side surface or comprises a plurality of protrusion segments spaced apart along the side surface.
	With regards to claim 6, Moscovitch teaches wherein the protrusion portion and the connection portion are an integral structure.
	With regards to claim 7, Moscovitch teaches that a thickness of the protrusion portion is smaller than a thickness of the first mating member.
	With regards to claim 8, Moscovitch teaches wherein the connecting member comprises a third surface opposite to the first surface, in a cross-section perpendicular to a extending direction of the first mating member, a length of the first surface is greater than a length of the third surface, and a surface of the protrusion portion at one side of the protrusion portion coincides with the first surface, and a surface of the protrusion portion at an other side of the protrusion portion opposite to the surface of the protrusion portion at one side of the protrusion portion is spaced apart from the second surface by a distance.
	With regards to claim 11, Moscovitch teaches wherein the first mating member further comprises at least one bump groove disposed on the first surface, and the second mating member further comprises at least one bump (44, 46) which is disposed between the sliding slots and matches the bump groove; or the first mating member further comprises at least one bump disposed on the first surface, and the second mating member further comprises at least one bump groove which is disposed between the sliding slots and matches the bump.
	With regards to claim 12, Moscovitch teaches wherein a surface of the bump is in a rounded structure.
	With regards to claim 15, Moscovitch teaches a main body of the complete machine device; and at least one pedestal coupled to the main body of the complete machine device.
	As best understood, the method of claim 18 is inherent from Moscovitch including 
fixedly connecting the connecting members of the at least one pedestal to the main body of the complete machine device; and detachably and fixedly connecting the second snap-fit member of the pedestal to the first snap-fit member of the pedestal.
As best understood, the method of claim 19 is inherent from Moscovitch including  wherein the fixedly connecting the connecting members of the at least one pedestal to the main body of the complete machine device comprises fixedly connecting the connecting members of two pedestals to two sides of a bottom surface of the main body of the complete machine; and detachably and fixedly connecting the second snap-fit members of the two pedestals to the first snap-fit members.





Allowable Subject Matter
Claims 4, 9, 10, 13, 14, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not teach, wherein a spacing of the protrusion portions on a side adjacent to the pedestal bracket is greater than a spacing of the protrusion portions on a side away from the pedestal bracket.
With regards to claims 9 and 20, the prior art does not teach wherein the first mating member further comprises a scribed-line protrusion and a correction line protrusion formed on the first surface, the second mating member further comprises a scribed-line groove and a correction line groove formed on the second surface, the scribed-line groove matches the scribed-line protrusion and the correction line groove matches the correction line protrusion; or the first mating member further comprises a scribed-line groove and a correction line groove formed on the first surface, the second mating member further comprises a scribed-line protrusion and a correction line protrusion formed on the second surface, the scribed-line protrusion matches the scribed-line groove and the correction line protrusion matches the correction line groove.
With regards to claim 13, the prior art does not teach wherein a fourth surface of the connecting member opposite to the second surface has a second curvature, and the first curvature is smaller than or equal to the second curvature.
With regards to claim 14, the prior art does not teach wherein the connecting member is further provided with a fixing screw hole.
With regards to claim 16, the prior art does not teach that the second curvature is matched with a curvature of the main body of the complete machine device, and the connecting member is connected to the main body of the complete machine device through a fixing screw hole.
	With regards to claim 17, the prior art does not teach wherein at least two pedestals are connected to the main body of the complete machine device, and the at least two pedestals are respectively disposed at two edge regions of a bottom surface of the main body of the complete machine device.




Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/20/21